11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Gill Gerone
White
Appellant
Vs.                   No.
11-01-00357-CV B
Appeal from Taylor County
Sanford Lehrer,
M.D. and Twila Penland, M.D.
Appellees
 
The
trial court signed the order granting appellees=
motion to dismiss for want of prosecution on September 21, 2001.  Appellant filed his notice of appeal 33 days
later on October 24, 2001.  When the
reporter=s record was
received in this court on November 6, 2001, the clerk of this court wrote the
parties stating that the notice of appeal appeared to be out of time and
requesting that appellant respond within 10 days.  There has been no response to the November 6 letter.
Appellant
has failed to timely perfect an appeal. 
The appeal is dismissed for want of jurisdiction.  TEX.R.APP.P. 42.3.
 
PER CURIAM
 
December 13,
2001
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.